DETAILED ACTION

Status of Claims
The present application is being examined under the pre-AIA  first to invent provisions. 
This action is in reply to the Remarks and Amendments filed 12/7/2020 in response to PTAB decision mailed 11/20/2020.
Claim 15 has been canceled.
Claims 1-14 have been examined and are pending.
Reasons For Allowance
Claims 1-14 are allowed.
Regarding independent claims 1 and 8 the following references which have been found to be the closest applicable prior art to applicant’s invention, do not teach either alone or in combination all of the features as claimed: 

Perttila et al. (US 2004/0243519 A1; hereinafter, “Perttila”) 
Roberts et al (US 2010/0257033 A1; hereinafter, “Roberts”) 
Cervenka et al (US 2011/0047019 A1; hereinafter, “Cervenka”) 
Strock et al (US 2004/0122736 A1; hereinafter, “Strock”)

The Examiner has carefully considered Applicant’s arguments filed 12/7/2020 (hereinafter, “Remarks”). The Examiner has also carefully considered the PTAB decision mailed 11/20/2020. Furthermore, as noted by the PTAB, it is clear that the prior art does teach certain features of the claims; For example, the PTAB highlights (PTAB Decision, pgs. 5-6), the following: “…Perttila teaches "redeeming [an] e-coupon at 'redemption data-processing station 54' and/or 'wireless access point or beacon' [both are wireless device readers]."… and The Examiner further finds, and we agree, that [i]t would be obvious to a person of ordinary skill in the art at the time of the invention to combine the teachings of Strock with the teachings of Perttila/Roberts/Cervenka to realize that Perttila/Roberts/Cervenka who already teach redemption of e-coupon offers which may have special restrictions, and who teaches receiving coupons with encoded identifiers such as Bank Identification Numbers (BINs) and who receives consumer account numbers associated with payment cards, would fmd it obvious to apply the technique of Strock (i.e. at [para 221] make the offer contingent upon whether the payment is made using a specific credit card, etc ... ) by comparing the BIN, which Cervenka teaches may be encoded on a coupon, to a portion of the received consumer credit card account number of the received payment for the reason given by Strock (i.e. it may be a rule defining the reward) which would result in a determination of whether the BIN [qualification number] contained in the received co-branded electronic coupon matches at least a portion of an account number of the electronic payment card used to conduct the wireless purchase transaction at the wireless device reader and then per the technique of [Perttila] redeem the coupon offer if it meets this particular special restriction… [and] we agree with the Examiner’s reasoning that redemption is made at "redemption data-processing station 54 and/or wireless access point or beacon”…” 
However, as also noted by the PTAB (e.g. pgs. 6-7): “…[claims 1 and 8] requires determining, by the wireless device reader, whether the qualification number contained in the received co-branded electronic coupon matches at least a portion of an account number of the electronic payment card used to conduct the wireless purchase transaction at the wireless device reader. Appeal Br. 18 (emphasis added). Thus, the "wireless device reader" makes the match determination. In contrast, Perttila  unequivocally states that "[u]pon receiving this request from the redemption data-processing station 54, the source server 24 performs coupon-verification and credit actions and updates its coupon database accordingly." Perttila, para 42. Coupon matching determinations taught or suggested by Perttila take place at a source server, even though the redemption is at a redemption data-processing station. The Examiner has not shown how one skilled in the art would consider Perttila's, Roberts', Cervenka's, and Strock' s combined teachings to arrive at a match determination that is made at the wireless device reader….”
The Examiner has carefully considered this deficiency of the prior art teachings. Furthermore, in view of Pertilla’s teachings at 42, which teach away from a match determination that is made at a wireless device reader, the Examiner finds that only through hindsight reasoning and knowledge gleaned only from the applicant’s disclosure would a person of ordinary skill in the art be able to arrive at the invention as presently recited in independent claims 1 and 8 where all the claimed features are performed including a match determination that is made at the wireless device reader. Therefore, especially in view of supra, where Pertilla states "[u]pon receiving this request from the redemption data-processing station 54, the source server 24 performs coupon-verification and credit actions and updates its coupon database accordingly." the Examiner does not find there is a logical rationale, except via hindsight reasoning, why a person of ordinary skill in the art would perform the match determination at the wireless device reader as presently claimed.
For this reason, the Examiner has respectfully withdrawn the rejections.  

Response to Arguments
Examiner acknowledges Applicant’s Remarks filed 12/7/2020. In view of the findings noted supra, the Examiner has withdrawn all outstanding rejections presented in Final Office Action mailed 12/18/2018.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferable accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael J. Sittner whose telephone number is 571-270-3984. The examiner can normally be reached 7:30 AM – 5:00PM (Mon. – Thur.), and every other Friday. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abdi, Kambiz can be reached at (571) 272-6702.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the 
/Michael J Sittner/
Primary Examiner, Art Unit 3622